DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Anderson et al. (US 20170206128 A1, published: 7/20/2017), Johnson et al. (US 20190089656 A1, published: 3/21/2019), and Karuppasamy (US 20180285768 A1, published: 10/4/2018), does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 18.
After an exhaustive session of search and considering, the examiner has found that amended claims have overcome the prior art.  The combination of references do not teach analyze the virtual agent log data set to identify an error that occurred in the correspondence between the virtual agent and the human user; classify the error as a low severity error, a medium severity error, or a high severity error; capture the error and error classification in a node profile associated with a node where the error occurred.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the method of the prior art to incorporate the features of analyze the virtual agent log data set to identify an error that occurred in the correspondence between the virtual agent and the human user; classify the error as a low severity error, a medium severity error, or a high severity error; capture the error and error classification in a node profile associated with a node where the error occurred, as recited in the context of claims 1, 10, and 18, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145